Conley Byrd, Justice. Upon a homicide charge, arising out of the stabbing of Nathaniel Hampton with a pair of scissors, appellant Mercia Riggins was found guilty of voluntary manslaughter and her punishment was fixed at seven years imprisonment in the State Penitentiary. For reversal she contends that the trial court erroneously admitted into evidence a pair of unidentified scissors and that the case should have been dismissed or reduced to involuntary manslaughter. We find no merit in either contention. The proof showed that Nathaniel Hampton died from a stab wound. Eye witnesses identified the scissors introduced into evidence as the scissors that Nathaniel Hampton pitched upon the porch either during or immediately after the altercation with appellant. In a hand written confession appellant stated: “I call Nathaniel and said I was coming over When I got to wemon and him was out in the yard. I told him I think I was going to have a baby, he said something smart. And I got mad and got my sissors out of my purse and stab him. he ask one of the ladys in the yard to get his car keys and take him to the hospital they could not find the keys so they call a ambulance. I wait till the police come. When the police got thir they addvised me of my right, and took me to the police station.” Affirmed.